Hill, C. J.
1. The exceptions taken to excerpts from the charge are supported by verbal inaccuracies, but there were no substantial or misleading errors; and the instructions, taken as a whole, fairly and clearly presented the issues.
2. There was conflict in the evidence, both as to the negligence alleged and the damages claimed. These conflicts were settled by the verdict; and as no error of law of a prejudicial character appears, no reason is shown for the grant of another trial. Judgment affirmed.